                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN
                                   MILWAUKEE DIVISION


JULIE HOAGLAN
6861 Crocus Court, Apt. 3
Greendale, Wisconsin 53129

               Plaintiff,                                      Case No.: 19-cv-1362

       v.                                                      JURY TRIAL DEMANDED

HERITAGE SENIOR LIVING, LLC
1295 Northland Drive, Suite 270
Mendota Heights, Minnesota 55120

               Defendant


                                           COMPLAINT


       COMES NOW Plaintiff, Julie Hoaglan, by her counsel, WALCHESKE & LUZI, LLC, as

and for a claim against Defendant, alleges and shows to the Court as follows:

                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 because

this case involves a federal question under the Fair Labor Standards Act of 1938, as amended, 29

U.S.C. § 201 et seq. (“FLSA”).

       2.      This Court has supplemental jurisdiction over this matter pursuant to 28 U.S.C.

§ 1367 because this case involves claims under Wisconsin’s Wage Payment and Collection Laws

(“WWPCL”), and these claims are so related in this action within such original jurisdiction that

they form part of the same case or controversy under Article III of the United States Constitution.

       3.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c) because

Defendant operates its business and has substantial and systematic contacts in this District.



            Case 2:19-cv-01362-LA Filed 09/18/19 Page 1 of 11 Document 1
                                   PARTIES AND COVERAGE

        4.       Plaintiff, Julie Hoaglan, is an adult female resident of the State of Wisconsin with a

post office address of 6861 Crocus Court, Apartment 3, Greendale, Wisconsin 53129.

        5.       Defendant, Heritage Senior Living, LLC, was, at all material times herein, a

commercial entity with a principal address of 1295 Northland Drive, Suite 270, Mendota Heights,

Minnesota 55120.

        6.       Defendant owns, operates, and manages senior living facilities.

        7.       During the relevant time periods as stated herein, Defendant operated its business

throughout the State of Wisconsin, including but not limited to owning, operating, and managing

various senior living facilities throughout the State.

        8.       During the relevant time periods as stated herein, Plaintiff performed compensable

work as an hourly-paid, non-exempt Resident Aide / Cook at Defendant’s senior living facility

located at 5020 South 107th Street, Greenfield, Wisconsin 53228.

        9.       During the relevant time periods as stated herein, the senior living facilities that

Defendant operated in the State of Wisconsin, including the senior living facility where Plaintiff

worked during her employment with Defendant (5020 South 107th Street, Greenfield, Wisconsin

53228), were community based residential facilities subject to the procedures and standards in

Wisconsin Chapter DHS 83.

        10.      During the relevant time periods as stated herein, Defendant was engaged in

“commerce” and/or its employees were engaged in “commerce,” as that term is defined under the

FLSA.

        11.      During the relevant time periods as stated herein, Defendant employed more than

two (2) employees.




              Case 2:19-cv-01362-LA Filed 09/18/19 Page 2 of 11 Document 1
       12.      During the relevant time periods as stated herein, Defendant’s annual dollar volume

of sales or business exceeded $500,000.

       13.      During the relevant time periods as stated herein, Defendant was an “employer” as

that term is defined under the FLSA and the WWPCL.

       14.      During the relevant time periods as stated herein, Plaintiff was “employed” by

and/or an “employee” of Defendant as these terms are defined under the FLSA and the WWPCL.

       15.      During the relevant time periods as stated herein, Plaintiff was engaged in

commerce or in the production of goods for commerce.

                                  GENERAL ALLEGATIONS

       16.      In January 2019, Defendant hired Plaintiff at its senior living facility located at

5020 South 107th Street, Greenfield, Wisconsin 53228.

       17.      During Plaintiff’s employment with Defendant, Plaintiff performed compensable

work on Defendant’s behalf, with Defendant’s knowledge, for Defendant’s benefit, and/or at

Defendant’s direction in the position of Resident Aide / Cook.

       18.      During Plaintiff’s employment with Defendant, Plaintiff reported directly to

Angela Pierce, Supervisor, and Samantha Sabbatini, Executive Director.

       19.      In approximately September 2019, Plaintiff’s employment with Defendant ended.

       20.      During Plaintiff’s employment with Defendant, Defendant compensated Plaintiff

with an hourly rate of pay, plus other monetary forms of non-discretionary compensation.

       21.      During the entirety of Plaintiff’s employment with Defendant, Plaintiff was a non-

exempt employee for FLSA and WWPCL purposes.

       22.      During Plaintiff’s employment with Defendant, Defendant compensated Plaintiff

bi-weekly via check.




             Case 2:19-cv-01362-LA Filed 09/18/19 Page 3 of 11 Document 1
       23.      During Plaintiff’s employment with Defendant, Plaintiff often worked in excess of

forty (40) hours per workweek.

       24.      During Plaintiff’s employment with Defendant, Defendant’s workweek for FLSA

and WWPCL purposes was “…7 a.m. on Friday to the end of third shift on Thursday.”

       25.      During Plaintiff’s employment with Defendant, Plaintiff recorded her hours

worked via Defendant’s electronic timekeeping system.

       26.      During Plaintiff’s employment with Defendant, Defendant automatically deducted

thirty (30) minutes (or sixty (60) minutes) each work day from Plaintiff’s timesheets for an

unpaid lunch break or meal period.

       27.      During Plaintiff’s employment with Defendant, Defendant automatically deducted

thirty (30) minutes (or sixty (60) minutes) each work day from Plaintiff’s timesheets for an

unpaid lunch break or meal period even though it knew or was aware that Plaintiff did not

receive at least thirty (30) consecutive minutes free from work.

       28.      During Plaintiff’s employment with Defendant, Defendant automatically deducted

thirty (30) minutes (or sixty (60) minutes) each work day from Plaintiff’s timesheets for an

unpaid lunch break or meal period even though it knew or was aware that Plaintiff was not

allowed to leave Defendant’s premises during her lunch break or meal period.

       29.      During Plaintiff’s employment with Defendant and Plaintiff verbally complained

to and/or informed Sabbatini that she did not take at least thirty (30) consecutive minutes free

from work and/or was not allowed to leave Defendant’s premises during her lunch break or meal

period. Often, Sabbatini responded: “It’s not a big deal not to pay you for lunch breaks because

you go out and smoke during the day. It adds up to 30 minutes,” or words to that effect.




             Case 2:19-cv-01362-LA Filed 09/18/19 Page 4 of 11 Document 1
       30.      During Plaintiff’s employment with Defendant, Defendant failed to compensate

Plaintiff for on duty and compensable lunch breaks or meal periods each work day, including at

an overtime rate of pay for her hours worked in excess of forty (40) hours per workweek.

       31.      During Plaintiff’s employment with Defendant, Plaintiff’s paychecks did not

properly or lawfully compensate her for all hours worked in a workweek, including at the proper,

lawful, and/or correct overtime rate of pay for hours worked in excess of forty (40) in a

workweek.

       32.      Defendant knew or should have known that Plaintiff must be compensated for all

hours worked (and for all hours Defendant suffered or permitted her to work) in a workweek

(including but not limited to at the proper, lawful, and/or correct overtime rate of pay) in

accordance with the FLSA and WWPCL.

       33.      Defendant had a statutory duty to comply with the FLSA and WWPCL and to

remedy FLSA and WWPCL violations of which it was aware and/or of which it should have

been aware.

       34.      Defendant owes Plaintiff earned and unpaid wages for work performed during

Plaintiff’s employment with Defendant for which Plaintiff was not properly and lawfully

compensated, plus an equal amount for liquidated damages, in an amount to be determined.

         FIRST CAUSE OF ACTION – FLSA VIOLATIONS (OVERTIME PAY)

       35.      Plaintiff reasserts and incorporates by reference all paragraphs set forth above as if

restated herein.

       36.      Section 207(a)(1) of the FLSA regulates, among other things, the payment of an

overtime premium by employers whose employees are engaged in commerce, or engaged in the




             Case 2:19-cv-01362-LA Filed 09/18/19 Page 5 of 11 Document 1
production of goods for commerce, or employed in an enterprise engaged in commerce or in the

production of goods for commerce.

       37.      At all times material herein, Plaintiff was entitled to the rights, protections, and

benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

       38.      During Plaintiff’s employment with Defendant, Plaintiff primarily performed

non-exempt job duties in each workweek while she was employed by Defendant and, thus, was

legally entitled to overtime pay for all hours worked beyond forty (40) in a workweek.

       39.      Defendant intentionally violated the FLSA by failing to compensate Plaintiff with

overtime premium pay for each hour worked in excess of forty (40) hours in a workweek by

failing to compensate Plaintiff with on duty meal periods, in accordance with the WWPCL.

       40.      Defendant’s failure to properly and legally compensate Plaintiff for all

compensable work performed was willfully perpetrated. Defendant has neither acted in good

faith nor with reasonable grounds to believe that its actions and omissions were not a violation of

the FLSA, and as a result thereof, Plaintiff is entitled to recover an award of liquidated damages

in an amount equal to the amount of unpaid overtime wages as described above pursuant to

Section 216(b) of the FLSA. Alternatively, should the Court find that Defendant acted

reasonably and with good faith in failing to pay overtime wages, Plaintiff is entitled to an award

of pre-judgment interest at the applicable legal rate.

       41.      As a result of the aforesaid willful violations of the FLSA’s provisions, overtime

compensation has been unlawfully withheld from Plaintiff by Defendant.

       42.      Plaintiff is entitled to damages equal to the overtime compensation due and owing

to her within the three (3) years preceding the date of filing of this Complaint, ECF No. 1, plus

periods of equitable tolling because Defendant acted willfully and knew or showed reckless




             Case 2:19-cv-01362-LA Filed 09/18/19 Page 6 of 11 Document 1
disregard of whether its conduct was prohibited by the FLSA and otherwise engaged in wrongful

conduct that prevented Plaintiff from asserting her claims against Defendant.

       43.      Pursuant to the FLSA, 29 U.S.C. § 216(b), successful Plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages.

      SECOND CAUSE OF ACTION – WWPCL VIOLATIONS (OVERTIME PAY)

       44.      Plaintiff reasserts and incorporates by reference all paragraphs set forth above as if

restated herein.

       45.      At all times material herein, Plaintiff was an employee of Defendant within the

meaning of Wis. Stat. § 109.01(1r), Wis. Stat. §103.001(5), and Wis. Stat. §104.01(2)(a).

       46.      At all times material herein, Defendant was an employer of Plaintiff within the

meaning of Wis. Stat. § 109.01(2), Wis. Stat. §103.001(6), Wis. Stat. §104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).

       47.      At all times material herein, Defendant employed Plaintiff within the meaning of

Wis. Stat. §§109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD

272.01.

       48.      At all times material herein, Plaintiff regularly performed activities that were an

integral and indispensable part of her principal activities without receiving compensation for

these activities, including at an overtime rate of pay and at a previously agreed-upon rate of pay.

       49.      During Plaintiff’s employment with Defendant, Plaintiff primarily performed

non-exempt job duties in each workweek and, thus, was legally entitled to overtime pay for all

hours worked beyond forty (40) in a workweek.




             Case 2:19-cv-01362-LA Filed 09/18/19 Page 7 of 11 Document 1
        50.      During Plaintiff’s employment with Defendant, Plaintiff worked hours in excess

of forty (40) per workweek for which she was not compensated with overtime premium pay in

accordance with the WWPCL by virtue of Defendant’s failure to compensate Plaintiff with on

duty meal periods each work day.

        51.      The foregoing conduct, as alleged above, constitutes willful violations of the

WWPCL.

        52.      As set forth above, Plaintiff sustained losses in compensation as a proximate result

of Defendant’s violations. Accordingly, Plaintiff seeks damages in the amount of her unpaid

compensation, injunctive relief requiring Defendant to cease and desist from its violations of the

Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff may be entitled to

liquidated damages equal and up to fifty percent (50%) of the unpaid wages.

        53.      Plaintiff seeks recovery of attorneys’ fees and the costs of this action to be paid by

Defendant, pursuant to the WWPCL.

            THIRD CAUSE OF ACTION – WWPCL VIOLATIONS
  (ON DUTY MEAL PERIODS AND FAILURE TO PAY AN AGREED-UPON WAGE)

        54.      Plaintiff reasserts and incorporates by reference all paragraphs set forth above as

if restated herein.

        55.      At all times material herein, Plaintiff was an employee of Defendant within the

meaning of Wis. Stat. § 109.01(1r), Wis. Stat. §103.001(5), and Wis. Stat. §104.01(2)(a).

        56.      At all times material herein, Defendant was an employer of Plaintiff within the

meaning of Wis. Stat. § 109.01(2), Wis. Stat. §103.001(6), Wis. Stat. §104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).




              Case 2:19-cv-01362-LA Filed 09/18/19 Page 8 of 11 Document 1
       57.      At all times material herein, Defendant employed Plaintiff within the meaning of

Wis. Stat. §§109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD

272.01.

       58.      At all times material herein, Plaintiff regularly performed activities that were an

integral and indispensable part of her principal activities without receiving compensation for

these activities, including at an overtime rate of pay and at a previously agreed-upon rate of pay.

       59.      At all times material herein, Wis. Admin. Code § DWD 274.02(3) was applicable

to Plaintiff’s employment with Defendant, which states: “The employer shall pay all employees

for on-duty meal periods, which are to be counted as work time. An on-duty meal period is a

meal period where the employer does not provide at least 30 minutes free from work. Any meal

period where the employee is not free to leave the premises of the employer will also be

considered an on-duty meal period.”

       60.      During Plaintiff’s employment with Defendant, Defendant knew and/or was aware

that Plaintiff often did not receive a rest break and/or meal period that lasted at least thirty (30)

consecutive minutes free from work each work day. Despite this, Defendant failed to count or

consider these rest breaks and/or meal periods during the workday as on-duty meal periods,

which are compensable work time under Wis. Admin. Code § DWD 274.02(3), and instead

deducted thirty (30) minutes of compensable work time from Plaintiff’s timesheets each work

day.

       61.      During Plaintiff’s employment with Defendant and when Plaintiff was provided

with a rest break and/or meal period during the workday (regardless of whether the rest break

and/or meal period provided Plaintiff with at least thirty (30) consecutive minutes free from

work), she was not free to leave Defendant’s premises. Despite this, Defendant failed to count or




             Case 2:19-cv-01362-LA Filed 09/18/19 Page 9 of 11 Document 1
consider Plaintiff’s rest breaks and/or meal periods during the workday as on-duty meal periods,

which are compensable work time under Wis. Admin. Code § DWD 274.02(3), and instead

deducted thirty (30) minutes of compensable work time from Plaintiff’s timesheets each work

day.

       62.     During Plaintiff’s employment with Defendant, Plaintiff was entitled to payments

from Defendant at her agreed upon wage, as defined in Wis. Stat. § 109.01(3), for each hour

worked, pursuant to Wis. Stat. § 109.03.

       63.     During Plaintiff’s employment with Defendant and during workweeks when

Plaintiff did not work in excess of forty (40) hours per workweek, Defendant failed to

compensate Plaintiff at her regular rate of pay for each and every hour worked, in accordance

with Wis. Admin. Code § DWD 272, either at the higher of her agreed-upon regular rate of pay

or a rate of pay no less than the minimum wage.

       64.     The foregoing conduct, as alleged above, constitutes willful violations of the

WWPCL.

       65.     As set forth above, Plaintiff sustained losses in compensation as a proximate

result of Defendant’s violations. Accordingly, Plaintiff seeks damages in the amount of her

unpaid compensation, injunctive relief requiring Defendant to cease and desist from its violations

of the Wisconsin laws described herein and to comply with them, and such other legal and

equitable relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff may be

entitled to liquidated damages equal and up to fifty percent (50%) of the unpaid wages.

       66.     Plaintiff seeks recovery of attorneys’ fees and the costs of this action to be paid by

Defendant, pursuant to the WWPCL.




          Case 2:19-cv-01362-LA Filed 09/18/19 Page 10 of 11 Document 1
      WHEREFORE, Plaintiff respectfully requests that this Court:

      1. Order Defendant to make Plaintiff whole by providing reimbursement for unpaid

          overtime wages, unpaid regular and/or agreed-upon wages, for pre-judgment and

          post-judgment interest, and for all times spent performing compensable work for

          which Plaintiff was not properly paid as provided under the FLSA and WWPCL;

      2. Grant to Plaintiff liquidated damages against Defendant;

      3. Grant to Plaintiff attorneys’ fees, costs, and disbursements as provided by statute; and

      4. Grant to Plaintiff whatever other relief this Court deems necessary and proper.

      PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES.

      Dated this 18th day of September, 2019

                                                   WALCHESKE & LUZI, LLC
                                                   Counsel for Plaintiff

                                                   s/ Scott S. Luzi _____                  ___
                                                   James A. Walcheske, State Bar No. 1065635
                                                   Scott S. Luzi, State Bar No. 1067405
                                                   David M. Potteiger, State Bar No. 1067009
WALCHESKE & LUZI, LLC
15850 W. Bluemound Rd., Suite 304
Brookfield, Wisconsin 53005
Phone: (262) 780-1953
Fax: (262) 565-6469
jwalcheske@walcheskeluzi.com
sluzi@walcheskeluzi.com
dpotteiger@walcheskeluzi.com




         Case 2:19-cv-01362-LA Filed 09/18/19 Page 11 of 11 Document 1
